Citation Nr: 9928859	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953 and from August 1954 to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran, his spouse, and his representative appeared 
before a Member of the Board at the RO in June 1996.

The Board REMANDED this case for additional development in 
September 1996 and April 1998.  The development has been 
completed and the case has been returned to the Board for 
adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his schizophrenic disorder to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's paranoid schizophrenia is manifested primarily 
by auditory hallucinations, depression, difficulty sleeping, 
suicidal thoughts, disorientation to time, and Global 
Assessment of Functioning (GAF) score of 50.


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation for 
paranoid schizophrenia disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.132 and Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his schizophrenic disability 
may be obtained, which have not already been requested by the 
VA or associated with his claims folder.  The Board 
accordingly finds that the duty to assist, as mandated by of 
38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

Service connection for schizophrenic reaction, paranoid type, 
in partial remission, was granted by the RO by means of a 
June 1957 rating decision following review of the relevant 
evidence, which included the veteran's claim, and his service 
medical records, showing a diagnosis of paranoid 
schizophrenic reaction during service.  The RO initially 
assigned a 70 percent disability evaluation from November 
1955 to January 1957, and a 50 percent evaluation from 
January 1957.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule made a distinction between 
psychotic and psychoneurotic disorders.  At that time, the 
rating schedule for psychotic disorders directed that a 50 
percent disability evaluation was warranted for a paranoid 
schizophrenic disorder when there was considerable impairment 
of social and industrial adaptability.  A 70 percent 
evaluation required lesser symptomatology than that of 100 
percent, such as to produce severe impairment of social and 
industrial adaptability.  A 100 percent evaluation is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
social and industrial adaptability.  38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9203 (1996).
  
On and before November 6, 1996, the rating schedule for 
psychoneurotic disorders directed that a 50 percent 
disability evaluation was warranted for a schizophrenic 
disorder when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9400 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
an anxiety disorder which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Given the range of diagnoses of record from depression to 
schizophrenia, the Board has considered both the 9200 series 
and the 9400 series in evaluating the veteran's claim.

At an October 1993 VA examination, the veteran complained of 
difficulty sleeping and becoming very agitated and paranoid 
at times.  He reported that he often hears voices and was 
suspicious and this kept him from performing regular 
activities.  He also indicated he was depressed, had some 
vague suicidal thoughts in the past, and occasionally saw 
things in the shadows.  On evaluation, his attention and 
concentration were mildly distractible.  His mood was 
depressed and his affect was withdrawn and sullen.  He 
described auditory hallucinations, but indicated they were 
decreased on his current medications.  Visual hallucinations 
and paranoid delusions as well as some vague suicidal 
thoughts were noted.  There was a significant degree of loose 
association and his intelligence was impaired for recent 
recall.  The diagnoses included schizophrenia, chronic 
paranoid type, mild to moderate.

Private clinic records from August 1993 to October 1996 show 
that the veteran was seen complaining of irritability, 
depression, poor sleep, poor appetite, not interacting with 
people, and hearing voices.  The diagnoses were major 
depression and PTSD.

At his June 1996 hearing, the veteran testified that he hears 
voices telling him to kill others and himself, experiences 
nightmares, and was uncomfortable in crowds.  The veteran's 
spouse testified that he often threatened to get a gun a kill 
everyone, has been aggressive with her because of his nerves, 
has attempted suicide several times, sometimes forgets where 
he was and what he was doing.

At a June 1998 VA examination, the examiner noted that the 
veteran was disheveled in appearance, as he had not shaved 
for 2 to 3 days.  His thoughts were goal directed but he was 
easily distracted.  The veteran reported auditory 
hallucinations and occasional suicidal ideation.  His mood 
was very depressed and his affect was flat and sad.  He was 
oriented to person, place, and year, but had to check his 
appointment letter for the date.  He thought the current 
President was Truman or Johnson.  The impression was 
schizoaffective disorder.  His current Global Assessment of 
Functioning (GAF) was 50, and that 50 was the highest in the 
past year.  The examiner opined that the veteran has a severe 
psychiatric disability mainly in the form of depressed mood, 
but that he also has symptoms consistent with psychosis.

A GAF score of 41-50 is defined in the DSM IV as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran and his spouse testified on appeal that the 
veteran experienced depression, heard voices, loss of 
interest in activities, and had attempted suicide.  Reports 
of private and VA examinations indicate that the veteran 
experienced auditory and visual hallucinations, depression, 
suicide thoughts, difficulty sleeping, decreased appetite, 
loss of interest in activities, was unsure of the date, could 
not identify the current President, and was easily 
distracted.  He was disheveled.  When seen in 1993, he had 
loose associations and impaired intelligence.  Although there 
were no delusions noted in 1998, such were noted in 1993.  
According to the examiner, the veteran had a GAF score of 50.   

The examiners are in the best position to assess the degree 
of the veteran's impairment.  The assignment of the GAF 
expresses the extent of impairment due to the manifestations 
identified.  This evidence may not be ignored.  At the most 
recent examination, the examiner noted that the veteran was 
having thoughts of suicide, had auditory hallucinations, 
neglected his personal appearance, and had to look at the 
appointment letter to know the date.  It was also noted that 
the veteran was definitely depressed and that this affected 
his ability to function.  Accordingly, the Board concludes 
that the evidence of record supports the grant of a 70 
percent evaluation for the veteran's paranoid schizophrenia 
disorder.

An evaluation in excess of 70 percent is not warranted.  The 
objective record does not establish the total impairment.  
The more recent GAF of 50 is at the upper end of the range of 
41-50.  In 1993, the disorder was noted as mild to moderate.  
None of the examinations or the testimony describes active 
manifestations of such extent, severity, depth persistence or 
bizarreness as to produce total social and industrial 
impairment.  Rather, the 1998 examiner noted that there was 
severe impairment and that statement is consistent with the 
GAF assigned.  See 38 C.F.R. § 4.16(c).  In regard to the 
revised criteria, there is no indication of gross impairment 
of thought processes or communication.  Although there were 
delusions in 1993, such were absent in 1998.  This reflects 
that such are not persistent.  Although there were persistent 
hallucinations, the examiners variously described the overall 
problem as producing mild, moderate and severe inadaptability 
rather than total.  Although he had thoughts of suicide, 
there was no evidence of persistent danger to him or others.  
He was disheveled in 1998; however, he was clean.  This 
objectively reflects his ability to maintain minimal personal 
hygiene.  The veteran's memory was not disturbed for 
relatives, occupation or self.  There is no objective or 
subjective evidence of an inability to perform activities of 
daily living.  In regard to the veteran's decision to look at 
a letter for the date, this tends to establish that he can 
become oriented to time and knew where to look to obtain such 
orientation.  To the extent that an evaluation in excess of 
70 percent is sought, including under 38 C.F.R. § 4.16(c), 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

A 70 percent evaluation for paranoid schizophrenia is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

